DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-11,15-19,31,92,97,99,102,104,107 and 109-118 are pending in the application. Claims 6-7, 17-19 are withdrawn from consideration. Therefore claims 1-5, 8-11, 15, 16, 31, 92, 97, 99, 102, 104, 107 and 109-118 are examined on the merits below. 
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the CD28 is human CD28" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 8-11, 15, 31,109, 110, 111, 115, 116 are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek et al (WO2014031687) and further in view of Munroe et al (Journal of Immunology_2007; 178:671-682).  The claims of the instant application have been amended to describe a T cell which comprises a chimeric antigen receptor which comprises an intracellular signalling domain which is derived from the CD40 molecule, as well as other conventional functional components of a chimeric antigen receptor molecule as a transmembrane domain and CD3 zeta intracellular signalling domain and generic antigen binding domain as a scFv molecule. The chimeric receptor of Hudecek are comprised in T cells as tested and hypothesized (abstract, examples, throughout).  In regards to instant claim 1, 2 and 3 the disclosure Hudecek describes the disclosure of Hudecek describes chimeric antigen receptors which comprise an scFv antigen binding domain specific for the CD19 molecule (fig 13 and p12 line 5-15). The receptor comprises a transmembrane domain which may be derived from CD28 (human CD28, table II p117 line 19-20). Hudecek further discloses that the intracellular domain may contain what is described as a costimulatory signaling domain, comprising the intracellular domain of a costimulatory molecule such as CD40 in combination with a sequence from the TCR/CD3 complex zeta chain (p 136 claim 10, p38 line 30, p17 line 22-30). With respect to the claim of the use of the human CD40 signaling sequence it would be obvious when constructing a chimeric receptor to potentially utilize in human cells to utilize the human version for the purpose of allowing for proper molecular interactions with human downstream effector molecules such as TRAF-6. Additionally, one would be motivated to utilize two intracellular signalling domains (CD3 zeta activating and CD40 costimulatory) for the purpose of providing a first and second signal that is required for the activation of T cells (p38 4-33).  With regards to the claim 1 the disclosure of Hudecek does not particularly describe that the human CD40 domain incorporated into a chimeric receptor comprised in a T cell may induce TRAF protein signalling and therefore subsequent downstream signaling pathways.  The disclosure of Munroe describes that T cells also express the CD40 molecule on their surface (figure 1B, figure 3) and that this molecule may function as a co-stimulatory molecule on T lymphocytes through co-stimulation of T cell activation as effectively as CD28 costimulatory domains (abstract). The disclosure of Munroe describes that activation of CD40 on T cells augments CD3 mediated (TCR) signalling as determined by cytokine production (figure 2, figure 4) a similar assay as in the instant application 2A (TNF-alpha) for instance. The disclosure further describes that stimulation through the CD40 molecule on T cells results in activation of NFAT (downstream of TRAF activation) reporter genes in T cells at levels that are comparable to the activation induced by the CD28 molecule co-stimulation (figure 6). The disclosure further characterized the association of TRAF molecules (including TRAF-6) with the CD40 receptor (activated) on the surface of human T cell lines (figure 12) illustrating that the TRAF 6 molecule is recruited to the receptor complex upon activation of the surface expressed CD40 molecule. Therefore, considering the additional disclosure of Munroe it would be obvious to utilize a CD40 signalling domain in a chimeric antigen receptor as an intracellular signalling co-stimulatory domain for the purposes of augmenting the stimulatory effect of engagement of the chimeric receptor (CD3 zeta) to a level similar to that offered by other co-stimulatory signaling domains such as 4-1BB and CD28 as disclosure of Hudecek also describes. 
In regards to the claims 8, 9, 10 the transmembrane domain of the invention of Hudecek may be the human CD28 transmembrane domain (p6, 10) (p37 1-10) (p58, 30). In regards to claim 11 and 109, the SEQ ID NO:6 the transmembrane domain as human CD28 comprises a sequence identical to this sequence as derived from human CD28 (Table II; p117, 1-20). With respect to the claim 15, looking to the figure 13 once again and the disclosure of CD40 signaling component as a potential motif to utilize in a CAR, one can substitute this for instance CD28 signaling component illustrated in the figure to arrive at a sequence which includes the CD40 signaling component upstream of a CD3 zeta signaling component (N-C in the protein sequence) as protein sequences are conventionally represented as reading left-right, N-C terminus. It would be obvious to substitute the specifically disclosed costimulatory signaling domain of CD40 for the CD28 signaling domain functionally tested in the same construct for the purposes of providing a chimeric T cell receptor which would particularly function to provide its inherent characteristic downstream signaling cascade, in the case of the CD40 molecule this is mediated by the accessory molecule TRAF-6 and downstream activation of the T cell activation factor NF-kB.  With respect to the claims 110 and 111, the disclosure of Hudecek describes a CD3-zeta molecule as intracellular activating domain (ITAMs) sequence which is identical to the instantly claimed SEQ ID NO: 21 (CD3-zeta; Table 2, p87 10-35). With regards to the claims 115 and 116 the disclosure of Hudecek describes the use of the CD19 binding scFv derived from the FMC63 antibody (p86 table II, line 5-50) which is identical to the instantly claimed SEQ ID NO: 27.  Therefore considering solely the disclosure of Hudecek, the disclosed as appropriate intracellular costimulatory molecules and other disclosed identical chimeric antigen receptor components as compared to the instantly claimed molecule, it would be obvious to create a chimeric receptor as claimed utilizing the human CD40 signaling co-stimulatory molecule amino acid sequence for the purposes of investigating the utility and functioning of the disclosed signaling domains in a CAR design. As Hudecek has tested the various spacer elements in the context of the CAR molecule it would similarly be an obvious step to test various co-stimulatory molecules in the context of the CAR as disclosed for the purposes of further optimizing CAR function to various tested parameters. As Hudecek explicitly discloses the claimed signaling element as a limited group of signaling elements of interest, it would be an obvious next step to construct and test this element in a controlled CAR molecule which is well characterized. 
Claims 4, 5, 92, 94, 97, 99, 102, 104, 107, 112-114, 117-118 are rejected under 35 U.S.C. 103 as being unpatentable over Hudecek and Munroe as applied to claims 1, 2, 3, 8-11, 15, 31, 109, 110, 111, 115, 116 above, and further in view of Slawin et al (W02014151960). The rejected claims are solely distinguished from the claims rejected above singularly over Hudecek by the inclusion of the sequence for the human CD40 intracellular domain as claimed SEQ ID NO: 12.  The disclosure of Hudecek makes obvious the use of a human CD40 derived intracellular costimulatory domain as described above but does not disclose the exact sequence as represented by SEQ ID NO:12 which is 100% identical to the intracellular sequence of the human CD40 (Uniprot entry P25942, result 1/2 SCORE/.rup). As additional support Slawin et al describe a chimeric antigen receptor which (p3 lines 5-15) also includes a costimulatory signaling domain which can be CD40. Slawin goes on to disclose the SEQ ID NO: 88, which is an identical match for the SEQ ID NO: 12 CD40 signaling domain sequence as is instantly claimed and which is the differentiating factor between the claims rejected in above section 103 rejection (p101 line 35-36; p107; line 8-9 p115 line 15-16; see SCORE). It would therefore be obvious to take the teachings and explicitly disclosed elements of Hudecek and utilize the exact CD40 signaling sequence that is disclosed in Slawin (and public database Uniprot) to construct a chimeric antigen receptor as is instantly claimed in claims 4, 5,92, 94, 97, 99, 102, 104, 107, 112-114, 117-118 for the purposes of constructing a chimeric antigen receptor that would function optimally in human cells to stimulate the desired native inherent downstream T cell signalling components as TRAF-6 signaling and eventual NF-kB nuclear transcription initiation (p26, 1-5). 
Response to Arguments 35 U.S.C. 103
In amendments to the instant claims, applicant has amended to include any T cell which comprises a chimeric antigen receptor which comprises a scFv-antibody based antigen recognition component.  Applicant additionally amended the instant claims to describe that the chimeric receptor as claimed induces TRAF-6 signalling in T cells which comprise the chimeric receptor. Applicant argues that the prior art references of record do not make obvious the use of CD40 intracellular signalling (amino acid) sequence in T cells which further provides for TRAF-6 signaling in T cells. 
In initial support for the rebuttal the applicant provides a reference of Rickert et al which particularly details the interaction of T cells (via CD40-CD40L interactions) with B cells expressing the CD40 molecule as a TNFRSF family protein, its downstream effector molecules activated upon receptor engagement (TRAF proteins).  Applicant cites this singular reference as evidence to support an argument that one would not be motivated to utilize such a signalling component in T cells, even considering the explicit disclosure of Slawin and Hudecek to the contrary.  In reply it is found that the singular reference presented does not adequately represent the entire knowledge base of CD40 biology available in the art at the time of priority for the claimed invention.  As an example, in addition to the disclosure of Munroe as presented above, one may look to the supplementary provided reference of Meunier et al (Journal of Leukocyte Biology, Volume 91, June 2012, 859-869).  Meunier discloses that the CD40 molecule is expressed by CD8+ T cells and interacts with CD40 ligand expressed by CD4+ T (Th) cells. The disclosure describes that the CD40 molecule is variably present on the CD8 T cell populations and is important for contributing to CD8+ T cell differentiation into the “memory” phenotype supported by additional 58 references and internal data (Table 2, figure7, abstract, discussion). While the disclosure presents a complex interaction of various factors in the immune system it clearly refutes the applicant assertion that the underlying biological context of CD40 signalling is restricted to B cell – T cell (CD4 T cell) interactions. The inventors of Hudecek and Slawin would be well aware of the disclosure of Meunier and Munroe and the fact that the CD40 is a TNFSRF family molecule, just as for example 4-1BB (CD137) is a member of this family of molecules.  This is the reason the inventors of these applications have particularly included the CD40 signalling domain in the limited family of T cell intracellular signalling domain sequences comprised in a chimeric antigen receptor to be utilized in a T cell of the inventions. 
In additional argument the applicant once again refers to the disclosure of Van der Stegen et al as supporting the assertion that although the reference of Hudecek clearly describes that a CD40 signalling domain may be utilized as a costimulatory signalling molecule in a conventionally define chimeric antigen receptor and the disclosure of Slawin verifies that an appropriate sequence to utilize is derived from CD40 and is identical to SEQ ID NO: 12 as is instantly claimed, it would not be obvious to one of skill in the art to utilize a signalling component derived from human CD40 which inherently as a natural function of the receptor induces TRAF-6 signalling in T cells, particularly CD8+ effector T cells which are the effector cells responsible for CAR-T redirected killing of target cells.  Applicant describes that the presented reference supports the assertion that the utilization of CD40 signaling domain in a CAR molecule comprised in a T cell would not be a predictable result.  However, in contrast to the claims of unpredictability of utilizing various signaling components as evidenced by van der Stegen, applicant has predictably claimed an identical CD40 signalling sequence as that disclosed in the reference of Slawin and disclosed/claimed broadly in Hudecek.  Applicant appears to have constructed and tested a singular chimeric antigen receptor comprising a singular CD40 intracellular signalling domain and tested this is T cells (example 2). Applicant constructed and tested additional constructs comprised of the endo-domain of human OX40, and human ICOS in chimeric antigen receptor cells all of which are specifically disclosed by Hudecek and Slawin. Furthermore, the disclosure of the reference of Meunier describes that agonist antibody to CD40 may be responsible for substitution of T cell help with respect to CD8+ T cell effector function and differentiation. The disclosure of Munroe expands on surface expression of CD40 on T cells and verifies that TRAF-6 signaling occurs in T cells as a co-stimulatory mechanism in conjunction with surface TCR engagement. Thus, the mechanism of action of CD40 agonist antibody in-vivo may be hypothesized to be complex, with stimulation of CD8+ (CD40+) anti-tumor effects as well as direct CD40 ADCC mechanisms occurring.  In summary an artisan of skill in the art at the time of the claimed invention would be well aware of the various applications and data available in the non-patent literature with respect to the functioning of CD40 in not only B cell interactions and T cell interactions but also with regards to the characterized down-stream family signalling components such as TRAF-6.  This is indeed why the disclosure Hudecek and Slawin utilize and disclose the use of such a signalling component. 
Conclusion
Summary: No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644                                                                                                                                                                                           
/AMY E JUEDES/             Primary Examiner, Art Unit 1644